IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RICHARD F. BRYANT,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0287

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Appellee.
_____________________________/

Opinion filed September 13, 2017.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Richard F. Bryant, pro se, Appellant.

Rana Wallace, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Appellee.




PER CURIAM.

      Upon consideration of appellant's response to the Court's order of April 3,

2017, the appeal is dismissed without prejudice to seek review upon rendition of a

final order in the circuit court proceeding.

MAKAR, OSTERHAUS, and WINOKUR, JJ., CONCUR.